DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mashiach (US 2011/0093036).
Mashiach discloses;

1. An implant unit (e.g., element 100) configured for implantation into a body of a subject, comprising: a flexible carrier unit (e.g., via the disclosed flexible electrode pad 440) including a central portion and two 

2.  The implant unit of claim 1, further comprising a second pair of electrodes located on the second elongated arm, configured to modulate a second nerve [e.g., via the disclosed flexible electrode pad & (Fig 4E)].

3. The implant unit of claim 1, wherein the curvature of the flexible carrier includes a diameter at least 5 times a diameter of the first nerve to be stimulated (e.g., via the disclosed flexible electrode being designed to the match the nerves to be stimulated, [0088]-[0094]).


4. The implant unit of claim 2, wherein the first nerve is a left or right hypoglossal nerve and the second nerve is the other one of left or right hypoglossal nerve (e.g., [0087] & [0095]).

5. The implant unit of claim 1, further comprising a stiffening unit, wherein the flexible carrier unit is formed of a first material and the stiffening unit is formed of a second material stiffer than the first material, and wherein the flexible carrier unit conforms to the shape of the stiffening unit (e.g., [0067]-[0068], [0083]-[0084])



7. The implant unit of claim 6, wherein a first pair of modulation electrodes is disposed on the first elongated arm and a second pair of modulation is electrodes disposed on the second elongated arm (e.g., see Fig 4E).

8. The implant unit of claim 6, wherein the second elongated arm includes a suture hole {e.g., [0067]-[0068], [0083]-[0084], [0088]-[0094] & (Figs 4A-E)}.

9. The implant unit of claim 6, wherein the second elongated arm includes a surgical mesh {e.g., [0067]-[0068], [0083]-[0084], [0088]-[0094] & (Figs 4A-E)}.


10. The implant unit of claim 1, wherein the at least one pair of electrodes have a thickness of less than one millimeter {e.g., [0067]-[0068], [0083]-[0084], [0088]-[0094] & (Figs 4A-E)}.

11. The implant unit of claim 1, wherein the at least one pair of electrodes are spaced apart in a longitudinal direction of the first nerve to be modulated and configured to generate an electric field in the longitudinal direction (e.g., see Fig 4E).

12. The implant unit of claim 1, wherein the at least one pair of electrodes are configured to generate an electric field, the electric field being configured for penetrating non-nerve tissue surrounding the first nerve {e.g., [0067]-[0068], [0083]-[0084], [0088]-[0094] & (Figs 4A-E)}.



14.  The implant unit of claim 1, wherein the curvature of the flexible carrier includes a diameter at least 10 times a diameter of the first nerve to be stimulated (e.g., [0088]-[0094]).

15.  The implant unit of claim 1, wherein the curvature of the flexible carrier includes a diameter at least 20 times a diameter of the first nerve to be stimulated (e.g., [0088]-[0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792